Paragraph 4 of Section 1011 R. G. S., 1285 C. G. L., as amended by Section 3 of Chapter 15625, Acts of 1931, approved June 26, 1931, reads as follows:
    "(4) No motor vehicle shall be operated on a public highway outside of any municipal corporation in this state carrying a load of more than sixteen thousand pounds, including weight of such vehicle." (Emphasis ours).
This proceeding in habeas corpus was instituted to determine directly the constitutionality of the above quoted section, in view of its relation to Chapter 14764, Acts of 1931, which in Section 10 thereof provides:
    "No truck or trailer shall be authorized under any certificate of public convenience and necessity in common carriage to carry a  load in excess of 12,000 pounds, and the commission shall by the terms of all certificates issued by it limit the load weight of every truck or trailer to not more than 12,000 pounds. * * "
The argument of petitioner for his discharge from custody is, that since the first law above named applies to so-called "private" trucks and motor vehicles, while the last mentioned statute applies solely to "certificated" vehicles holding permits from the railroad commission, that there is an unlawful and unconstitutional discrimination *Page 507 
created between the first class and the latter class of vehicles with resultant denial of the equal protection of the laws, because under the first class, so-called private vehicles must conform to a maximum weight limit of 16,000 pounds, (which includes the weight of the vehicle), while under the last classification, "certificated" vehicles operating under authority of the Railroad Commission are permitted to carry as much as 12,000 pounds of load, regardless of the weight of the vehicle, which may make the combined weight of both vehicle and load run much over 16,000 pounds in the case of a "certificated" vehicle.
In this connection it is pertinent to refer to the fact that in the briefs of the petitioner it is stated that for a "certificated" vehicle to carry a 12,000 pound LOAD, that a six-ton type of truck would have to be used, making the combined weight of truck and load amount to approximately 20,500 pounds, the truck weighing, so it is said, about 8,500 pounds.
Assuming, for the sake of argument, that we may take judicial notice of the divers weights of motor vehicles as determined by the State Motor Vehicle Commissioner, we may regard it as established for the purposes of this record, that under Chapter 15625, supra, a private use truck or bus would be limited to a maximum weight limit of 16,000 pounds for both load and vehicle combined, while a so-called "certificated" truck or bus, falling under the jurisdiction of the Railroad Commission, as provided by Chapter 14764, supra, would under the latter act, by authority of a permit from the Commission, be permitted to be operated with a combined weight of vehicle and load of as much as 20,500 pounds.
A majority of the Court have no difficulty in reaching the conclusion that no denial of the equal protection of the laws is brought about by providing one maximum weight for a public service or "certificated" vehicle *Page 508 
while a different and less maximum weight is fixed for a private use vehicle. Nor is such classification otherwise invalid, unreasonable, arbitrary or unenforceable. Miami Transit Co. v. McLin, 101 Fla. 1233, 133 Sou. Rep. 99; Hiers v. Mitchell, 95 Fla. 345, 116 Sou. Rep. 81.
The weight limit provisions of Chapter 14764, supra, have not been repealed by the terms of par. 4 of Section 3 of Chapter 15625, supra, merely because the latter chapter was enacted subsequent to Chapter 14764. Both were passed at what may be regarded as one continuous session of the legislature, although the latter act became a law at a special session which immediately followed the regular session of 1931. The rule is well established that acts passed at one and the same session of the Legislature, or at what is equivalent thereto, which acts deal with the same general subject, must be considered as being in pari materia. Amos v. Mathews, 99 Fla. 1, 65,126 Sou. Rep. 308, 331.
Furthermore, Section 8 of Chapter 15625 contains a provision which reads as follows: "But nothing in this Act shall be construed to repeal any part of Senate Bill No. 411 passed at the regular session of the 1931 Legislature." That Senate Bill No. 411 is what now appears in the books as Chapter 14764 is admitted.
It is the duty of the Court, in view of the foregoing proviso found in Chapter 15625, supra, considered in connection with the general rule for construing acts in pari materia, to so construe the apparently conflicting provisions of Chapter 14764 and Chapter 15625 as to give each of them a reasonable field of operation. This is especially true when it appears that both Acts were passed at what was practically one and the same session of the Legislature, and each of them dealt with a distinct phase of motor vehicle traffic. And in addition to the foregoing, the Legislature has specifically said in the statute which was last passed (Chapter 15625) that *Page 509 
in passing Chapter 15625 it did not intend to repeal "any part of" Chapter 14764 (Senate Bill 411).
So a majority of the Court think that it is clear that the Legislature has the constitutional authority to separately deal with common carrier, private carrier, and special contract carrier, vehicles as a separate class from all others, and to impose upon that class such greater or less burdens and restrictions of operation as legislative wisdom may dictate. Accordingly, when the Legislature does pass two separate laws undertaking to deal with these classes separately, and says in the last law passed that in making a special classification out of all motor vehicles except "certificated" vehicles, that it did not intend to repeal "any part of" the law relating to certificated motor vehicles, we are compelled to give such legislative declaration its proper effect by holding that the weight limit of 16,000 pounds (combined load and vehicle), specified in Chapter 15625, has no application to those separately classified vehicles which were separately dealt with by the Legislature and regulated by Chapter 14764,supra.
Paragraph 4 of Section 3 of Chapter 15625, supra, provides that "no" motor vehicle (which means passenger or freight carrying motor vehicles) shall be operated on a public highway carrying a load of more than 16,000 pounds, including theweight of such motor vehicle. That section is not in such hopeless conflict with Chapter 14764 that it cannot be reconciled therewith, and we are not authorized to hold that by reason of an apparent conflict, Chapter 15625 must be deemed to have superseded and repealed the provisions of Chapter 14764. To hold that the weight limit paragraph contained in Chapter 15625, which applies as well to passenger buses as to freight carrying vehicles supersedes the weight limits of Chapter 14764, we must thereby hold that the Legislature intended to bring about a result in the enactment of *Page 510 
Chapter 15625 which would in effect probably outlaw a majority of the passenger carrying buses licensed by the Railroad Commission under Chapter 14764, as well as a large number of freight carrying vehicles operating under the Commission.
Nothing could be clearer than that the Legislature did not intend any such result, and that it evidenced its intent that no such result should ensue, by expressly providing in Chapter 15625 that such Chapter should not repeal "any part of " Chapter 14764.
The history, purpose and intent of Chapter 15625 in the 1931 session of the Legislature, is so well known that we are probably authorized to take judicial knowledge of the fact that Chapter 15625 was principally enacted to provide an increase in automobile license tag fees, to give effect to the constitutional amendment exempting automobiles from ad valorem
taxes, and to provide additional revenues for the common school by revising and re-enacting a portion of the existing statute. Likewise, the history, intent and purpose of Chapter 14764 is also so clear and well known that we are probably authorized to judicially notice the fact that its enactment was directly brought about because of the supposed effect of the decision of the Supreme Court of the United States in the case of Smith v. Cahoon, 283 U.S. 553, 51 Sup. Ct. 582, 75 L.Ed. 1264, which was supposed to have, to a large extent, rendered invalid the 1929 law on the subject of certificated vehicles.
The provisions of Chapter 15625, Acts of 1931, prescribing a more restricted weight limit for so-called "private" trucks and other vehicles than is authorized with respect to "certificated" vehicles, being valid, the petitioner should be remanded and it is so ordered.
Petitioner remanded.
WHITFIELD, TERRELL, BROWN AND DAVIS, J.J., concur.
  BUFORD, C.J., AND ELLIS, J., dissent. *Page 511